Exhibit 10.13.1

EXHIBIT A

TRANSENTERIX, INC.

AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN

OPTIONS - ADDENDUM

FRANCE

The Committee has determined that it is necessary and advisable to establish a
sub-plan for the purpose of permitting options to qualify for the French
specific tax and social security treatment. Therefore, options granted under the
Amended and Restated Incentive Compensation Plan (the Plan”) by TransEnterix,
Inc. (the “Company”) to employees who are French tax residents and/or subject to
the French social security regime on a mandatory basis on the Grant Date (the
“French Participants”) of its Related Entities may be granted under the terms of
this Addendum as follows:

 

1. Definitions:

Capitalized terms not otherwise defined herein shall have the same meanings as
set forth in the Plan and in the Option Agreement. In the event of a conflict
between the terms and conditions of the Plan, this Addendum and the Option
Agreement, the terms and conditions of the Plan shall prevail except for the
following additional terms that shall be defined as follows:

 

  •   Grant Date: the term “Grant Date” shall be the date on which the Board or
the Committee (i) designates the French Participant(s), (ii) sets up the
Exercise Price of the options, and (iii) specifies the terms and conditions of
the options.

 

  •   Related Entities: the term “Related Entities” means the companies within
the meaning of Article L. 225-197-2 of the French Commercial Code or any
provision substituted for same.

 

2. Specific conditions laid down under this Addendum:

 

1) Notwithstanding any other provision of the Plan, options granted to any
Participant who is a consultant, an “Administrateur,” or a member of the
“Conseil de Surveillance,” as these terms are defined in French Corporate law,
and who does not have a work contract with the Company or its Related Companies
will be deemed to have not been granted an option pursuant to this Addendum.

 

2) Notwithstanding any other provision of the Plan, the number of options
offered through the Plan cannot exceed one third of the capital of the Company.
This limit is reduced to 10% of the company capital if the options are granted
over treasury shares.



--------------------------------------------------------------------------------

3) Notwithstanding any other provision of the Plan, no option can be granted to
a French Participant who holds directly or indirectly more than ten percent
(10%) of the Company’s share capital.

 

4) Notwithstanding any other provision of the Plan, any option with an Exercise
Price on the Grant Date of the option that is less than 80% of the average of
the market value of the underlying share during the twenty (20) trading days
(using opening quotation) preceding the Grant Date shall be deemed to have not
been granted under this Addendum. In addition, with respect to options to
purchase existing shares, any option with an Exercise Price that is less than
80% of the average price paid by the Company to buy back the Shares it holds as
at Grant Date shall be deemed to have not been granted under this Addendum.

 

5) Notwithstanding any other provision of the Plan, options cannot be granted
before the end of a period of twenty (20) stock exchange sessions after the date
on which Shares are traded without dividend rights or capital increase
subscription rights (“détachement du coupon”).

 

6) Notwithstanding any other provision of the Plan, no options can be granted
during the ten (10) stock exchange sessions preceding or following the
publication of the annual financial consolidated account or the annual financial
statement.

 

7) Notwithstanding any other provision of the Plan, no options can be granted
during the period starting the date the corporate management of the company is
aware of information the publication of which could have a substantial
consequence on the Fair Market Value of the Shares and ending ten (10) stock
exchange sessions after the publication of this information.

 

8) Notwithstanding any other provision of the Plan, the Exercise Price of an
option shall be adjusted only upon the occurrence of the events under section
L.225-181 of the French Commercial Code. Any reduction by the Company, to the
Exercise Price of an outstanding and unexercised option previously issued under
this Addendum, to the current Fair Market Value of the underlying Shares shall
be deemed to not have been an option granted under this Addendum.

 

9) Notwithstanding any other provision of the Plan, in the event of the death of
a French Participant, the heirs of such French Participant shall have a six
(6)-month period from the date of such French Participant’s death, to exercise
all or part of the options held by such French Participant on the day of his
death regardless of whether or not they are vested. As a consequence, all the
options held by such French Participant which have not yet been exercised by
his/her heirs upon the expiration of the aforementioned six (6)-month period,
shall be definitively and automatically forfeited.

 

10) Notwithstanding any other provision of the Plan and, except in the case of
death of the French Participant, the options are non-transferable.

 

11) Notwithstanding any other provision of the Plan, it is intended that the
options granted under this Addendum shall qualify for the special tax and social
security treatment applicable to stock options according to Sections L. 225-177
to L. 225-186-1 of the French Commercial Code and in accordance with the
relevant provisions set forth by French income tax and social security laws, but
no undertaking is made to maintain such status.

 

2



--------------------------------------------------------------------------------

The terms of the options granted to French Participants in accordance with this
Addendum shall be interpreted accordingly and in accordance with the relevant
provisions set forth by French income tax and social security laws, as well as
the relevant administrative guidelines and subject to the fulfillment of any
applicable legal, tax and reporting obligations, if applicable.

This Addendum is adopted and is effective as of October 26, 2015.

 

3



--------------------------------------------------------------------------------

TRANSENTERIX, INC.

AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK UNITS (RSU) - ADDENDUM

FRANCE

The Committee has determined that it is necessary and advisable to establish a
sub-plan for the purpose of permitting Restricted Stock Units (“RSU”) to qualify
for the French specific tax and social security treatment applicable to free
share awards granted in accordance with Articles L.225-197-1 to L.225-197-6 of
the French Commercial Code.

Therefore, RSU granted under the Amended and Restated Incentive Compensation
Plan (the Plan”) by TransEnterix, Inc. (the “Company”) to employees who are
French tax residents and/or subject to the French social security regime on a
mandatory basis on the Grant Date (the “French Participants”) of its Related
Entities may be granted under the terms of this Addendum as follows:

 

1. Definitions:

Capitalized terms not otherwise defined herein shall have the same meanings as
set forth in the Plan and in the Agreement. In the event of a conflict between
the terms and conditions of the Plan, this Addendum and the Agreement, the terms
and conditions of the Plan shall prevail except for the following additional
terms that shall be defined as follows:

 

  •   “Closed Period” means (i) ten quotation days preceding and three quotation
days following the disclosure to the public of the consolidated financial
statements or annual statement of the Company; or (ii) the period as from the
date the corporate management possesses material information which could, if
disclosed to the public, significantly impact the quotation of the Shares of the
Company, until ten quotation days after the day such information is disclosed to
the public.

 

  •   “Disability” means disability as determined in categories 2 and 3 under
Article 341-4 of the French Social Security Code.

 

  •   “First Vesting Date” shall mean the date the first one-third of the RSU
become non-forfeitable and converted into Shares as provided for in the
Agreement.

 

  •   “Grant Date” shall be the date on which the Committee (i) designates the
French Participants; and (ii) specifies the terms and conditions of the RSU,
including the number of Shares to be transferred at a future date, the Vesting
Period, the Holding Period, the conditions for the delivery of the Shares
underlying the RSU by the Company, if any, and the conditions for the disposal
of the Shares, if any.

 

  •   “Holding Period” shall mean the period of at least two years following the
First/Second/Third Vesting Dates during which the Shares cannot be sold or
transferred.

 

  •   “Related Companies” means the companies within the meaning of Article L.
225-197-2 of the French Commercial Code or any provision substituted for same.

 

4



--------------------------------------------------------------------------------

  •   “RSU” shall mean a promise by the Company to transfer Shares to a French
Participant, at a future date, for free as long as the French Participant
fulfills the conditions as provided for in the Agreement. The French
Participants are not entitled to any dividend or voting rights until the Shares
are transferred to the French Participant.

 

  •   “Second Vesting Date” shall mean the date the second one-third of the RSU
become non-forfeitable and converted into Shares as provided for in the
Agreement.

 

  •   “Third Vesting Date” shall mean the date the last one-third of the RSU
become non-forfeitable and converted into Shares as provided for in the
Agreement.

 

  •   “Vesting Date” shall mean the date the RSU become non-forfeitable and
converted into Shares. The vesting schedule is provided for in the Agreement and
may be composed of a First Vesting Date, a Second Vesting Date or a Third
Vesting Date. To qualify for the French special tax and social security regime,
such First Vesting Date shall not occur prior to the second anniversary of the
Grant Date.

 

2. Specific conditions laid down under this Addendum:

1) This Addendum shall be applicable to French Employees and corporate officers
(e.g., Président du Conseil d’Administration, Directeur Général, Directeur
Général Délégué, Membre du Directoire, Gérant de sociétés, Président de sociétés
par actions) of a Related Company and who is a French tax resident and/or
subject to the French social security regime on a mandatory basis at the time of
the grant (the “French Participants”).

2) RSU may be granted only to French Participants who hold less than ten percent
(10%) of the outstanding Shares of the Company at the Grant Date, being
specified that a grant cannot entitle a French Participant to hold more than ten
percent (10%) of the share capital of the Company.

3) The First Vesting Date, the Second Vesting Date and the Third Vesting Date
shall not occur prior to the expiration of a period of at least two years
calculated from the Grant Date. However, notwithstanding the above, in the event
of the death or Disability of a French Participant, all of his or her
outstanding RSU shall vest as set forth in Section 8 and in Section 9 below.

4) The Shares are automatically transferred to the French Participant upon
Vesting Date. The Shares transferred to a French Participant shall be recorded
in the name of the French Participant in an account with the Company or a
broker, or in such other manner as the Company may otherwise determine, to
ensure compliance with applicable restrictions provided under French tax law.

5) Unless and until such time as Shares are transferred to the French
Participant, the French Participant shall have no ownership of the Shares
allocated to the RSU and shall have no right to vote and to receive dividends,
if applicable, subject to the terms, conditions and restrictions described in
the Plan, in the Agreement and herein.

 

5



--------------------------------------------------------------------------------

6) The Shares shall not be sold, assigned, transferred, pledged, hypothecated,
or otherwise disposed of until the end of the Holding Period. This Holding
Period applies even if the French Participant is no longer an employee or
corporate officer of a Related Entity in France, except as provided for in
Section 8, in Section 9 and in Section 10 below. As from the end of each Holding
Period (the release Date), the corresponding Shares shall be freely
transferable, subject to applicable legal and regulatory provisions in force. In
addition, the Shares allocated under this Addendum may not be sold or
transferred during Closed Periods.

7) Notwithstanding any provision in the Plan to the contrary and, except in the
case of French Participant’s death, the RSU are not transferable.

8) In the event of the death of a French Participant, all RSU held by the French
Participant at the time of death shall become immediately transferable to the
French Participant’s heirs. The Company shall transfer the underlying Shares to
the French Participant’s heirs, at their request, provided such request occurs
within six months following the death. Notwithstanding the foregoing, the French
Participant’s heirs are not subject to the restriction on the sale of shares set
forth in Section 6 above.

9) In the event of the Disability of a French Participant, all RSU held by the
French Participant at the time of termination due to the Disability become
vested in full. In addition, the French Participant is no longer subject to the
restriction on the sale of Shares set forth in Section 6 above.

10) In the event the French Participant is no longer a French tax resident and
is no longer affiliated to the French social security regime on a mandatory
basis at Vesting Date, the Holding Period as provided for in this Addendum
should not apply.

11) It is intended that the RSU granted under this Addendum shall qualify for
the special tax and social security treatment applicable to free shares granted
under Sections L. 225-197-1 to L. 225-197-6 of the French Commercial Code and in
accordance with the relevant provisions set forth by French tax and social
security laws, but no undertaking is made to maintain such status.

The terms of the RSU granted to French Participants shall be interpreted
accordingly and in accordance with the relevant provisions set forth by French
tax and social security laws, as well as the relevant administrative guidelines
and subject to the fulfillment of any applicable legal, tax and reporting
obligations, if applicable.

This Addendum is adopted and is effective as of October 26, 2015.

 

6